DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 3, 6, 8, and 11-20. Claims 1, 3, 6, 8, 12-14, and 16-18 were amended, claims 2, 4, 7, and 9 were cancelled, and claims 19-20 were added in the response filed 7/18/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 8, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US 2014/0011103) in view of Komiya et al. (US 2005/0197467) and in evidence of Fujibayashi (JP 2005-158646, see machine translation), and in view of Nagai (JP 2004-055181, see Applicant supplied machine translation).
Regarding claims 1 and 6, Itakura discloses a fuel cell comprising an electrolyte comprising a proton conductor ([0011]). The proton conductor includes a metal ion (part of the claimed anionic molecule), an oxoanion (part of the claimed anionic molecule), and a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule), in which the oxoanion and/or the molecule capable of undergoing protonation or deprotonation coordinates to the metal ion to form a coordination polymer ([0009]). Because Itakura teaches the “oxoanion…coordinates to the metal ion to form a coordination polymer”, Itakura teaches that the result is an anionic metal complex molecule because the metal ion provides the “metal” and the coordination means the complex molecule. The molecule capable of undergoing protonation or deprotonation is organic and includes imidazole, triazole, benzimidazole, benzotriazole, and derivatives of them ([0030]), pyrrolidines ([0035]), piperidine ([0035]), and piperazine ([0036]). Itakura also teaches the molecule capable of undergoing protonation or deportation is exemplified by: primary amines represented by general formula R-NH2; secondary amines represented by general formula R1(R2)-NH; and tertiary amines represented by general formula R1(R2)(R3)-N, and R, R1, R2, and R3 are each independently any of alkyl groups, aryl groups, alicyclic hydrocarbon groups, and heterocyclic groups ([0031]). Itakura further discloses specific molecules of methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine among others ([0032]-[0034]). 
The instant application teaches using diethylmethylammonium dihydrogenphosphate as the cationic organic molecule (published paragraph [0043]). That is, the instant application uses diethylmethylammonium as the cationic organic molecule, and therefore the instant application considers diethylmethylammonium an ammonium cation. Therefore, the broadest reasonable interpretation of “ammonium cation”, includes ammonium cations with alkyl groups, which is consistent with the instant application.
Because Itakura discloses methylamine, ethylamine, propylamine, dimethylamine, diethylamine, and dipropylamine, which when becomes a cation/cationic changes to an ammonium (and thus are ammonium cations with alkyl groups), and the instant application teaches using ammonium with alkyl groups (paragraph [0043]), Itakura teaches molecules which meet the broadest reasonable interpretation of the claim limitation of ammonium cation. 
Itakura teaches that the metal ion and oxoanion form a coordination polymer ([0038]), and therefore would have at least one chemical bond between the metal ion and an oxoacid ion. 
While Itakura discloses a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule) and thus suggests that the molecule at one point undergoes protonation and therefore becomes a cation/cationic, Itakura does not explicitly disclose that the molecule is cationic.
Komiya discloses an electrolyte comprising a proton conductor and a proton acceptor (abstract, [0002], [0012]). The proton acceptor functions as the medium for conducting the protons ([0054]), thus is considered to analogous to the claimed proton conductor. The proton acceptor is a basic organic compound or a substance having a salt structure of cation and anion ([0037]). The cation is exemplified by imidazolium cation, pyridium cation, pyrrolidium cation, cation derived from alicyclic amine, and cation derived from aliphatic amine (see chemical formula 15 which is an amine) ([0057]). 
Because Itakura teaches using a molecule capable of undergoing protonation or deprotonation (including imidazole, triazole, benzimidazole, benzotriazole, pyrrolidines, piperidines, piperazines, and amines), and because Komiya teaches using a cation of an organic compound (such as imidazolium, pyridium, pyrrolidium, and amines) in the electrolyte membrane, thus Itakura and Komiya teach analogous of the same compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a protonated form of the molecule of Itakura (thus having a cation) as suggested by Komiya or have the molecule undergo protonation during operation, as suggested by Itakura, for the purpose of having a proton acceptor and conductor for the membrane electrolyte.
With regards to the limitation “the anionic metal complex molecule and the cationic organic molecule form a gelled substance having an amorphous structure”, Itakura illustrates and teaches multiple oxoacid ions (oxoanions) that are chemically bonded to the metal ion (see Figs 3-4, [0037]-[0038], [0050]), and teaches the molecule capable of undergoing protonation/deprotonation coordinates or interacts with the oxoanion through hydrogen bonding or coulomb coupling ([0010]) and teaches provides an example where hydrogen bonding occurs ([0050]). The hydrogen bonding or coulomb coupling are weak bonds, and thus a weak bonding, which Applicant teaches in the instant specification that weak bonds between the cationic organic molecule and the anionic molecule create the gelled substance ([0021]) and amorphous structures ([0070]). Therefore, it is considered that the Itakura teaches a gelled substance and amorphous structure because Itakura teaches weak bonding between the molecule capable of undergoing protonation/deprotonation and the oxoanion.
Itakura further teaches that the proton conductor may absorb moisture ([0038]), therefore further suggesting that the proton conductor is a gelled substance.
In further support of this position, Fujibayashi teaches a proton conductor for a fuel cell comprising a condensed phosphoric acid, phosphate ion, metal ion, and proton-coordinating molecule (page 1, last paragraph). The proton conductor can exhibit good proton conductivity for a long period of time at an operating temperature of about 100-300C with no humidification or a relative humidity of 50% or less (page 1, last paragraph). The proton coordination molecules (cationic organic molecule) can include imidazole, imidazole derivatives, imidazolium salts, imidazolium derivatives, pyridine, pyridine derivatives, pyridinium salts, pyridinium derivative salts, tertiary alkyl ammonia, quaternary alkyl ammonium salts (page 2, second paragraph, and third to last paragraph). The metal ion can be a calcium, magnesium, zinc, copper, or iron ion (page 2, fifth paragraph). This is similar to the proton conductor of Itakura, which is useable at temperatures of 100C or greater without humidification (Itakura [0008]), has a metal ion (cobalt, copper, zinc, gallium, [0037]), oxoanion (phosphate ion), and molecule capable of undergoing protonation or deprotonation (abstract). 
Fujibayashi teaches forming a glass, pulverizing said glass (therefore, similar to a powder), and then adding the proton-conducting molecule to obtain a gel-like substance (page 3, Example 1). Therefore, Fujibayashi suggests the use of these materials (which overlap in scope with the materials of Itakura) create a gel-like substance, and would also have an amorphous structure. Therefore, Itakura having these materials would similarly create a gel-like substance with an amorphous structure.
While Itakura teaches that the metal ions include cobalt, copper, zinc, and gallium [Co, Cu, Zn, Ga] ([0037]), modified Itakura does not explicitly disclose wherein the metal ion includes at least one metal selected from the group consisting of Al, Cs, Ba, K, Na, Zr, Ti, La and Pr.
Nagai teaches a proton conductive composition having a high proton conductivity in a dry environment of 100C or more (abstract). The proton conductor is made by adding a metal salt of phosphoric acid to a phosphosilicate gel or silica gel (page 3, SUMMARY). The metallic phosphate has a composition of MHxPyOz where M represents a metal such as Al, Zr, Ti, Zn, and Ce (abstract, page 5 first paragraph). Therefore, Nagai establishes the equivalency of metals (including Al, Zr, Ti, and Zn) that bind with phosphoric acid for a proton conductor of a fuel cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the zinc (Zn) metal ion of Itakura with Al, Zr, or Ti as taught by Nagai because Nagai teaches metals as equivalent in terms of metals that bind with phosphoric acid for a proton conductor of a fuel cell, and one of ordinary skill in the art would have expected equivalent results.
Regarding claims 3 and 8, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the oxoacid is phosphoric acid and forms ions ([0049]-[0050]). 
Regarding claims 11 and 15, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the molecule capable of undergoing protonation and deprotonation coordinates to the metal or interacts with the oxoanion through hydrogen bonding or coulomb coupling ([0010]), and teaches that the proton conductor may absorb moisture [i.e. water] ([0038]). Because moisture/water also displays hydrogen bonding, and the metal may interact via hydrogen bonding, it is considered that moisture [water] from the fuel cell interacts with the metal ion of the anionic metal complex molecule via hydrogen bonding [i.e. a type of chemical bond]. 
Regarding claims 12 and 16, modified Itakura discloses all of the claim limitations as set forth above. Itakura using metals such as zinc and cobalt that are known to have coordination numbers of six. Further, in Figure 4, the zinc ion has 6 bonds as seen by its octahedral geometry, and is bonded to six ligands (see Fig 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal ion having a coordination number of six, and six ligands chemically bonded to the metal ion.
Regarding claims 13 and 17, modified Itakura discloses all of the claim limitations as set forth above. Itakura illustrates and teaches multiple oxoacid ions (oxoanions) that are chemically bonded to the metal ion (see Figs 3-4, [0037]-[0038], [0050]).
Regarding claims 14 and 18, modified Itakura discloses all of the claim limitations as set forth above. Itakura discloses that the oxoanion is exemplified by phosphate ion and sulfate ion ([0029]), and teaches the phosphate ion comes from phosphoric acid aqueous solution ([0049]). Because Itakura teaches that sulfate ion is also acceptable ([0029]), and teaches the ion comes from an acid ([0049]), Itakura suggests using also using an acid to provide the sulfate ion, and the acid to provide the sulfate ion (SO42-) is sulfuric acid (H2SO4).
Regarding claims 19-20, modified Itakura disclose all of the claim limitations as set forth above. Itakura does not explicitly disclose the charge of the anionic molecule [metal ion and oxoanion] and therefore does not explicitly disclose the charge of the anionic molecule being -1. However, Itakura teaches the proton conductor preferably includes 1 to 4 moles of the oxoanion and 1 to 3 moles of the molecule capable of undergoing protonation or deprotonation per 1 mole of the metal ion ([0038]). These compositional ratios are preferred for allowing these components to form a coordination polymer efficiently, and if the ratios are outside of the range the the proton conductor may fail ([0038]). As such, Itakura teaches the amounts and therefore charges on the components are a result effective variable. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amounts and charges (including a charge of -1 on the anionic molecule) of the proton conductor components of Itakura to obtain the desired balance amount and charge in order to form the proton conducting structure.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725